Citation Nr: 0008165	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge from May 
28, 1962, to June 18, 1965 is a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Andrea M. Ramsay, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 22, 1959 to May 
27, 1962, and from May 28, 1962 to June 18, 1965.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  The case was previously 
remanded in January 1998.


REMAND

In January 2000, the appellant's representative filed a 
request for a hearing which was later clarified to be a 
request for a travel board hearing.  Accordingly, as an 
appellant is entitled to a hearing if one is requested, 38 
C.F.R. § 20.700(a) (1999), further development is warranted.  

The Board takes this opportunity to notify the appellant and 
his representative that it is contemplated that the appellant 
and witnesses, if any, will be present.  A hearing will not 
normally be scheduled solely for the purpose of receiving 
argument by a representative.  Such argument should be 
submitted in the form of a written brief.  Oral argument may 
also be submitted on audio cassette for transcription for the 
record in accordance with 38 C.F.R. § 20.700(d) (1999).  
Requests for appearances by representatives alone to 
personally present argument to Members of the Board may be 
granted if good cause is shown.  Whether good cause has been 
shown will be determined by the presiding Member assigned to 
conduct the hearing.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


